Case 1:20-cv-07239-NLH-KMW Document 6 Filed 12/29/20 Page 1 of 6 PageID: 43



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

LAMONT G. CRYMES,                        No. 20-cv-7239 (NLH) (KMW)

            Plaintiff,

      v.                                            OPINION

JUDGE PATRICIA M. WILD,

            Defendant.


APPEARANCE:

Lamont G. Crymes
01-276813
Atlantic County Justice Facility
Compound B
5060 Atlantic Ave.
Mays Landing, NJ 08314

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Lamont G. Crymes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a complaint pursuant to 42 U.S.C. § 1983 against New Jersey

Superior Court Judge Patricia Wild.       See ECF No. 1.      He also

moves for the appointment of pro bono counsel.         ECF No. 2.

     At this time, the Court must review the complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.


                                    1
Case 1:20-cv-07239-NLH-KMW Document 6 Filed 12/29/20 Page 2 of 6 PageID: 44



     For the reasons set forth below, the complaint will be

dismissed with prejudice.         The motion for counsel will be

denied.

I.   BACKGROUND

     According to the complaint, Plaintiff was to be released on

the HEDS 1 program on an order noting he “was completing a 90 day

sentence out of Egg Harbor Twp, NJ expiring June 04, 2019.”           ECF

No. 1 at 9.   Plaintiff states that an officer for the HEDS

programs “brought over to the jail the release order of [Judge]

Wild, plus Camden issue municipal.         Plus complainant was

indicted #19-10-2062-B for violating a judicial restraining

order of Judge Wild.”       Id.

     Plaintiff asked another judge, Judge Neimah, “to stay the

remainder of the 90 days, as part of his release from Judge Wild

was to get medical treatment for prostate issue, to get said

treatment . . . .”    Id.    The judge “clearly told complainant

that Judge Wild told him I was not released, she did not release

me as I did not qualify for the HEDS program.”         Id.   Plaintiff

informed Judge Neimah that Judge Wild had issued an order for




1 “‘HEDS’ refers to the county’s ‘Home Electronic Detention
System,’ which has been described to us as a home detention
program, where the defendant wears an electronic device to
monitor his or her location.” State v. Harris, 106 A.3d 1265,
1268 n.2 (N.J. Super. Ct. App. Div. 2015).
                                       2
Case 1:20-cv-07239-NLH-KMW Document 6 Filed 12/29/20 Page 3 of 6 PageID: 45



his release, but Judge Neimah indicated Judge Wild had informed

him that Plaintiff was not eligible for release.         Id.

According to Plaintiff, an officer checked the computer records

and confirmed Plaintiff was “released by Judge Wild as of April

21, 2019.”     Id.   Judge Neimah did not release Plaintiff because

even if Judge Neimah released Plaintiff, “you still can’t go

nowhere as she said your [sic] not released.”         Id.

      Plaintiff appeared before Judge Wild in January 2020 on a

hearing for the violation of a judicial order.         Id.   “Judge Wild

said on the record, I remember this we helped him go home. . .

.”    Id.   Plaintiff alleges Judge Wild denied him due process.

Id. at 4.     He seeks unspecified punitive and compensatory

damages.     Id. at 6.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.      The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.        This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.



                                    3
Case 1:20-cv-07239-NLH-KMW Document 6 Filed 12/29/20 Page 4 of 6 PageID: 46



     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.        Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).          “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     “It is a well-settled principle of law that judges are

generally ‘immune from a suit for money damages.’”          Figueroa v.

Blackburn, 208 F.3d 435, 440 (3d Cir. 2000) (quoting Mireles v.

Waco, 502 U.S. 9, 11 (1991)).      “A judge will not be deprived of

immunity because the action [she] took was in error, was done

maliciously, or was in excess of [her] authority.”          Stump v.

Sparkman, 435 U.S. 349, 356 (1978).       See also Gallas v. Supreme

Court of Pa., 211 F.3d 760, 769 (3d Cir. 2000) (“[I]mmunity will

not be lost merely because the judge's action is ‘unfair’ or

controversial.”).    As a judge of the New Jersey Superior Court,

                                    4
Case 1:20-cv-07239-NLH-KMW Document 6 Filed 12/29/20 Page 5 of 6 PageID: 47



Judge Wild “is absolutely immune from liability for [her]

judicial acts even if [her] exercise of authority is flawed by

the commission of grave procedural errors.”         Stump, 435 U.S. at

359.

       “[Judicial] immunity is overcome in only two sets of

circumstances.”    Mireles, 502 U.S. at 11.      “First, a judge is

not immune from liability for nonjudicial acts, i.e., actions

not taken in the judge's judicial capacity.”         Id.   “Second, a

judge is not immune for actions, though judicial in nature,

taken in the complete absence of all jurisdiction.”          Id. at 12.

       Plaintiff’s claim against Judge Wild rests on an alleged

misrepresentation of her order to Judge Neimah.         In determining

whether an act qualifies as a “judicial act,” courts look to

“the nature of the act itself, i.e., whether it is a function

normally performed by a judge, and to the expectation of the

parties, i.e., whether they dealt with the judge in [her]

judicial capacity.”     Stump, 435 U.S. at 362.      Issuing an order

for a detainee’s release and interpreting that order for another

judge is within the judicial function.        Both Judge Neimah and

Plaintiff interacted with Judge Wild in her judicial capacity as

opposed to her administrative capacity.        See Karoly v. Lehigh

Cty. Sheriff's Dep't, No. 86-6396, 1988 WL 85743, at *5 (E.D.

Pa. Aug. 17, 1988) (holding officers “usurp[ed] the

quintessential function of a true judicial officer” when they

                                    5
Case 1:20-cv-07239-NLH-KMW Document 6 Filed 12/29/20 Page 6 of 6 PageID: 48



interpreted court order for service to permit search of

premises); cf. Forrester v. White, 484 U.S. 219 (1988) (holding

absolute immunity inapplicable for administrative acts of

demoting and discharging probation officer).         Additionally,

Judge Wild was acting within her jurisdiction as a Superior

Court Judge, so neither exception to absolute judicial immunity

applies.

      Plaintiff also moves for the appointment of counsel.          ECF

No. 2.    Appointment of counsel is a privilege, not a statutory

or constitutional right, Brightwell v. Lehman, 637 F.3d 187, 192

(3d Cir. 2011), and is governed by the factors enumerated in

Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).         “As a threshold

matter, the indigent plaintiff’s case must have some arguable

merit in fact and law.”     Cuevas v. United States, 422 F. App’x

142, 144 (3d Cir. 2011).

      The Court will dismiss the complaint as Judge Wild is

immune from suit.    Therefore, the motion for counsel will be

denied.

IV.   CONCLUSION

      For the reasons above, the complaint will be dismissed with

prejudice as Judge Wild is immune from suit.         The motion for

counsel will be denied.     An appropriate order follows.


Dated: _December 29, 2020               ____s/ Noel L. Hillman ___
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.

                                    6
